                IN THE UNITED STATES COURT OF FEDERAL CLAIMS

____________________________________

STEPHANIE MERCIER,
AUDRICIA BROOKS,
DEBORAH PLAGEMAN,
JENNIFER ALLRED,
MICHELE GAVIN,
STEPHEN DOYLE, on behalf of themselves
and all others similarly situated,

                       Plaintiffs,
       v.                                                     No. 12-920C
                                                              (Judge Kaplan)

THE UNITED STATES OF AMERICA,

                  Defendant.
____________________________________

 PLAINTIFFS’ UNOPPOSED MOTION FOR PRELIMINARY APPROVAL OF CLASS
   ACTION SETTLEMENT AND APPROVAL OF NOTICES OF CLASS ACTION
                           SETTLEMENT

       Plaintiffs move the Court for preliminary approval of the Settlement Agreement with the

Defendant resolving claims of unpaid overtime and for approval of the proposed Notices of Class

Action Settlement. Specifically, Plaintiffs request that the Court:

       1. Preliminarily approve the Settlement Agreement as fair, reasonable and adequate, and

            in the best interest of the Class subject to the right of any Class Member to object to

            the fairness, reasonableness or adequacy of the Settlement Agreement and to show

            cause why a final judgment dismissing this case with prejudice should not be entered

            following a fairness hearing;

       2. Approve the form and content of the Notice[s] of Class Action Settlement and

            manner of Notice;




                                                -1-
3. Appoint Brown Greer, PLC as the Settlement Administrator to perform the duties set

   forth in the Settlement Agreement;

4. Direct the Settlement Administrator to mail the Notices of Class Action Settlement to

   Class Members within fifteen (15) days of the entry of the Court's Preliminary

   Approval Order and to establish a website dedicated to the settlement on which

   relevant documents will be displayed and on which Class Members may obtain

   relevant information;

5. Set a deadline by which Plaintiffs must file their Motion for Final Approval and

   Motion for Attorneys' Fees and Litigation Expenses and Case Contribution Awards of

   thirty (30) days following entry of the Court's Preliminary Approval Order;

6. Set a deadline by which objections to the Settlement Agreement and/or Plaintiffs'

   Motion for Attorneys’ Fees, Litigation Expenses and Case Contribution Awards must

   be filed of forty-five (45) days following entry of the Court's Preliminary Approval

   Order and a deadline of ten (10) days thereafter for counsel to respond to any

   objections;

7. Schedule a Fairness Hearing for no later than sixty (60) days after the entry of the

   Preliminary Approval Order to:

   (a) determine whether the Settlement should be finally approved as fair, reasonable

   and adequate, and in the best interest of the Class Members; (b) determine whether

   the Notices utilized constituted the best practicable notices, reasonably calculated to

   inform Class Members of the terms of the Settlement and their rights to object to the

   Settlement and/or to the request for attorneys' fees, litigation expenses and case

   contribution awards; (c) determine whether a final Judgment should be entered



                                        -2-
   dismissing all claims in this action with prejudice and releasing all claims asserted

   herein against Defendant in accordance with the Settlement Agreement; and (d)

   determine whether Plaintiffs’ request for attorneys' fees, litigation expenses and case

   Action Settlement Agreement and Approval of Notices of Class Action Settlement

   filed contemporaneously herewith.

                                             Respectfully Submitted,

                                             /s/ Michael Hamilton

Guy Fisher                                    Michael Hamilton
PROVOST UMPHREY LAW FIRM                      PROVOST UMPHREY LAW FIRM
LLP                                           LLP
490 Park Street                               425 Hillsboro Pike, Suite 303
Beaumont, TX 77701                            Nashville, TN 37215
409.838.8825--phone                           615.297.1932—phone
gfisher@provostumphrey.com                    mhamilton@provostumphrey.com
Co-counsel for Plaintiffs                     Counsel for Plaintiffs

Robert H. Stropp, Jr.                         William H. Narwold
MOONEY, GREEN, SAINDON,                       MOTLEY RICE LLC
MURPHY & WELCH, P.C.                          One Corporate Center
1920 L. Street, NW, Suite 400                 20 Church Street, 17th Floor
Washington, DC 20036                          Hartford, CT 06103
202.783.0010--phone                           860.882.1676--phone
rstropp@hotmail.com                           bnarwold@motleyrice.com
Co-counsel for Plaintiffs                     mjasinski@motleyrice.com
                                              Co-counsel for Plaintiffs
E. Douglas Richards                           Bennett P. Allen
E. DOUGLAS RICHARDS, PSC                      COOK, ALLEN & LOGOTHETIS, LLC
Chevy Chase Plaza                             525 Vine Street, Suite 2320
836 Euclid Avenue, Suite 321                  Cincinnati, OH 45202
Lexington, KY 40502                           513.287.6992---phone
859.259.4983--phone                           ballen@econjustice.com
edrichards714@yahoo.com                       Co-counsel for Plaintiffs
Co-counsel for Plaintiffs




                                       -3-
         I hereby certify that on July 12, 2021, I electronically filed the foregoing with the Clerk
of the Court using the CM/ECF system which will send notification of such filing to counsel for
all parties.


                                                     /s/ Michael Hamilton________




                                               -4-
